Citation Nr: 1038136	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
plantar fasciitis, to include on a secondary basis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose veins 
of the right lower extremity, to include on a secondary basis.

3.  Entitlement to service connection for gout, to include on a 
secondary basis.

4.  Entitlement to service connection for Achilles tendinitis of 
the right foot, to include on a secondary basis.

5.  Entitlement to service connection for Achilles tendinitis of 
the left foot, to include on a secondary basis.

6.  Entitlement to an increased rating for low back strain with 
degenerative joint disease and degenerative disc disease, 
currently evaluated as 20 percent disabling.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated April 
2005, the RO denied the Veteran's claim for a total rating based 
on individual unemployability.  In a March 2009 determination, 
the Board confirmed the denial.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) which, 
by Order dated January 2010, granted a Joint Motion for Partial 
Remand (Joint Motion).  

The Veteran has also filed a timely appeal of an August 2008 
rating action that denied the remaining claims on appeal.  By 
rating action dated June 2010, the RO increased the evaluation 
assigned to the Veteran's low back disability to 20 percent, 
effective September 1, 2006.  He has continued to disagree with 
the assigned rating.

The Board notes that its March 2009 decision denied claims for 
increased ratings for left and right knee disabilities, and for 
varicose veins of the left leg.  The Joint Motion indicates the 
Veteran abandoned these claims.  Accordingly, this decision is 
limited to the issues set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his August 2010 substantive appeal regarding the claims other 
than for a total rating, the Veteran requested a videoconference 
hearing.  The Board notes that the issue of entitlement to a 
total rating based on individual unemployability due to service-
connected disability is inextricably intertwined with the claims 
being remanded and, accordingly, consideration of this matter is 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
video conference hearing before a Veterans 
Law Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


